[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-16914                   MAY 12, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 05-00043-CV-WLS-1

RAYFIELD RANSOM,


                                                    Plaintiff-Appellant,

                                  versus

STATE OF GEORGIA,
JAMES MATTHEW HOLMAN,
GRADY HOLMAN,



                                                    Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (May 12, 2006)

Before DUBINA, MARCUS and WILSON, Circuit Judges.
PER CURIAM:

       Appellant Rayfield Ransom, proceeding pro se, appeals the district court’s

order dismissing his civil action. Ramson filed a pro se complaint, pursuant to 42

U.S.C. § 1983 and the Fourteenth Amendment against the State of Georgia. The

district court dismissed the complaint for lack of subject-matter jurisdiction under

the Rooker-Feldman doctrine.1

       We have held, in Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004), that

“[f]ederal courts are obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” (quotation omitted). Questions of subject-matter

jurisdiction are reviewed de novo. Goodman ex rel. Goodman v. Sipos, 259 F.3d

1327, 1331 (11th Cir. 2001). In Goodman, we explained that:

       [t]he Rooker-Feldman doctrine provides that federal courts, other than
       the United States Supreme Court, have no authority to review the final
       judgments of state courts. The doctrine extends not only to
       constitutional claims presented or adjudicated by a state court, but
       also to claims that are “inextricably intertwined” with a state court
       judgment. A federal claim is inextricably intertwined with a state
       court judgment if the federal claim succeeds only to the extent that the
       state court wrongly decided the issues before it. However, even if a
       claim is “inextricably intertwined” with the state court’s judgment, the
       doctrine does not apply if the plaintiff had no reasonable opportunity
       to raise his federal claim in state proceedings.



       1
         The Rooker-Feldman doctrine is derived from Rooker v. Fidelity Trust Co., 263 U.S. 413,
415-16, 44 S. Ct. 149, 150, 68 L. Ed. 362 (1923) and District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462, 476-82, 103 S. Ct. 1303, 1311-15, 75 L. Ed. 2d 206 (1983).

                                               2
Id. at 1332 (citation and quotation omitted).

      In order for the Rooker-Feldman doctrine to bar a district court’s

jurisdiction, the following four criteria must be met:

      (1) the party in federal court is the same as the party in state court; (2)
      the prior state court ruling was a final or conclusive judgment on the
      merits; (3) the party seeking relief in federal court had a reasonable
      opportunity to raise its federal claims in the state court proceeding;
      and (4) the issue before the federal court was either adjudicated by the
      state court or was inextricably intertwined with the state court’s
      judgment.

Amos v. Glynn County Bd. of Tax Assessors, 347 F.3d 1249, 1265 n.11 (11th Cir.

2003) (citations omitted). Recently, the Supreme Court held that the Rooker-

Feldman doctrine is confined to cases that are “brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, ___, 125 S. Ct. 1517, 1521-22, 161 L. Ed. 2d 454 (2005).

      Here, Ransom’s case fits squarely within the type of cases to which the

Supreme Court determined the Rooker-Feldman doctrine applies. In his complaint,

Ransom acknowledges that the trial court determined that the property should be

sold in a private sale and that the Supreme Court of Georgia affirmed the trial

court’s decision. Upon losing in the aforementioned state court proceedings,



                                           3
Ransom requested that the district court review those judgments, enjoin the trial

court’s order directing either private or public sale of the property, and set the case

for trial. Therefore, the procedural framework in Ransom’s case falls directly

under the Rooker-Feldman doctrine in that it is a case “brought by [a] state-court

loser[] complaining of injuries caused by [his] state-court judgment[] rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” See Exxon Mobil, 544 U.S. at ___, 125 S. Ct. at

1521-22.

      The instant case also satisfies the four criteria set forth in Amos. First, the

parties to the instant action are the same parties as in state court. Second, the prior

state court ruling was a final judgment on the merits because the Georgia Supreme

Court affirmed the trial court’s decision. Third, Ransom had a reasonable

opportunity to raise his federal claims in the state court proceedings since, during

the property hearing, he presumably could have raised his concerns regarding his

constitutional right to a fair and impartial hearing, and there is no evidence in the

record indicating the state court prevented him from doing so. Also, the Supreme

Court of Georgia addressed the issue of the trial court’s alleged failure to address

the forged deeds by explaining that the trial court had reserved the issue for later

decision once the final decree was entered.



                                           4
      Finally, the issues Ransom presented before the district court were

inextricably intertwined with the state courts’ judgments. Ransom asserted the

following actions as violations of due process: (1) the trial court’s failure to

appoint a Special Master to examine deeds to determine proper parties to the

action, an omission that Ransom used as a basis for a motion to set aside the

previous order of sale, the denial of which was affirmed on appeal; and (2) the

Florida Supreme Court’s affirmance of the lower court’s decision, “thereby

abridg[ing] the legal process which could have resulted in a trial by jury.”

Ransom’s allegations that the Holmans forged the deeds and the state court

violated his constitutional rights by denying him due process are inextricably

intertwined with the prior state court judgments because, in order for the district

court to find Ransom’s allegations true, it would inevitably need to find that the

state courts wrongly decided the property and forged deed issues. This is further

evidenced by the fact that Ransom requested that the district court enjoin the

defendants from conducting a sale of the property and set the matter for jury trial

of all questionable facts and issues.

      Accordingly, for the above stated reasons, we affirm the district court’s

judgment of dismissal.

      AFFIRMED.



                                           5